DETAILED ACTION
Status
This communication is in response to the application filed on 18 March 2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2021 was filed after the mailing date of the application on 18 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant ¶ 0051 states that “a face attribute, such as an age, a sex and the like may be identified through FasterR-CNN's face detection method”; however, there is 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a 

Examiner’s Note
The Examiner notes that claims 16-20 recite “the method according to” claims 1-5 respectively; however, claims 16-20 are directed to a “non-transitory computer-readable storage medium having a computer program stored thereon” that only contingently would cause performance of the method steps (i.e., only “when executed by a processor”). As such, although a prior claim is recited by claims 16-20, since this only indicates a contingent limitation (see MPEP § 2111.04(II)), it is not considered to “specify a further limitation” on the method claim (as MPEP § 608.01(n)(III) indicates is required for a dependent claim) other than the medium having the computer program. Therefore, based on the specific phrasing of claims 16-20, it is interpreted that only the claimed medium with a program is required and not the actual performance of the activities indicated by the referenced method claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


For analysis under SME Step 1, the claims herein are directed to a method (claims 1-7), apparatus (claims 8-15), and non-transitory computer-readable storage medium (claims 16-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a resource presentation method, comprising: acquiring image data for a selected time period, wherein the image data contains at least one human object; determining whether the image data contains at least one target human object; selecting at least one target resource from a resource list based on a characteristic attribute of the human object or the target human object; and controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object.
Independent claims 8 and 16 are parallel to claim 1, but claim 8 is directed to a resource presentation apparatus, comprising: a display; and a processor coupled to the display, wherein the processor is configured to perform the same or similar activities as at claim 1, and claims 16-20 are directed to a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method according to claims 1-5.

The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of targeting a resource to human(s) based on an image of a/the human(s) ; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.


For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are merely the apparatus comprising a display and a processor coupled to the display (at claim 8) use of a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, performs the activities. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add 
The Examiner notes that the method claims (claims 1-7) do not indicate any use of a computer, and/or at best, if a computer were used, the use of the computer may be merely using the computer as a tool by a person.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the activity of the abstract idea except the implementation by a computer as indicated at claims 8-20 and noted above. The Examiner notes that the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The only discussion regarding the computer hardware or structure appears to be Applicant Fig. 8 and the 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stasi et al. (U.S. Patent Application Publication No. 2019/0228494, hereinafter Stasi), where Stasi incorporates by reference Bigioi et al. (U.S. Patent Application Publication No. 2013/0044923, hereinafter Bigioi ‘923) in its entirety at Stasi ¶ 0039.

Claim 1: Stasi discloses a resource presentation method comprising:
acquiring image data for a selected time period, wherein the image data contains at least one human object (see at least, e.g., ¶¶ 0035, “analyzes the images and identified aspects about the images”, 0038, “images can be analyzed to determine any combination of any number of the following: a) the identities of the people playing at the table (this can be determined, for example, by supplying faces detected in the images to face recognition software; b) the age of player(s) at the 
determining whether the image data contains at least one target human object (0038-0039, identifies of people and using face recognition, 0145, number of people considered to have seen the advertisement based on looking at or gazing for a time period);
selecting at least one target resource from a resource list based on a characteristic attribute of the human object or the target human object (0040, determine and/or “select a targeted advertisement”, 0052, “send and receive any information … to/from the advertisement database 304, player database 305, or any other server/database …. to store player profiles which comprise the player name, account number, playing history (e.g., times played, average amounts bet, etc., tables or machines played, etc.) This information can also be used by the advertisement database in order to select advertisements which are displayed on the casino tables. Targeted advertisements are selected on a table by table basis, this [sic] different advertisements would be displayed on different tables based on the images analyzed at each table”; 0038, 0047, and 0073 each indicating player database includes, e.g., sex and age of the player(s)); and
controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object (0040, determine and/or “select a targeted advertisement”, 0052, “in order to select advertisements which are displayed on the casino tables” and “different 

Claim 3: Stasi, as incorporating Bigioi ‘392, discloses the resource presentation method according to claim 1, wherein the selecting at least one target resource from a resource list based on a characteristic attribute of the human object or that of the target human object comprises:
acquiring the characteristic attribute of the human object or the characteristic attribute of the target human object, wherein the characteristic attribute contains sex and age (Stasi at 0039, 0047, 0067); and
selecting at least one target resource matching the sex and the age from the resource list based on the sex and the age (0040, 0052, as cited above). 

Claims 8, 10, 16, and 18 are rejected on the same basis as claims 1 and 3 above since Stasi discloses a resource presentation apparatus, comprising: a display; and a processor coupled to the display, wherein the processor is configured to perform the same or similar activities as at claims 1 and 3, and a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method according to claims 1 and 3 (Stasi at 0106, 0147, 0217, 0219).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Friedl et al. (U.S. Patent Application Publication No. 2019/0279233, hereinafter Friedl).

Claim 2: Stasi, as incorporating Bigioi ‘392, discloses the resource presentation method according to claim 1, wherein the determining whether the image data contains at least one target human object comprises:
determining whether the image data contains at least one target human object staying for a duration greater than or equal to a threshold value (0139, “looking at the sign for at least a predetermined period of time” and similar indications at 0140-0141); and
statistically analyzing the characteristic attribute of the human object in the image data, if the image data does not contain the at least one target human object staying for a duration greater than or equal to the threshold value (Stasi at 0038-0039, the Examiner noting that facial recognition is apparently based on, or requires “statistically analyzing” image data – see Jia, as cited below as pertinent prior art not specifically relied on; Bigioi ‘923 at 0039, 0041, 0049 and 0064-0066, as incorporated into Stasi, indicating the statistical analysis involved in facial 
Stasi, however, does not appear to explicitly disclose identifying a face frame size of the target human object from the image data by using a face recognition algorithm, selecting a unique final target human object based on the face frame size, and determining the characteristic attribute of the final target human object, if the image data contains the at least one target human object staying for a duration greater than or equal to the threshold value. Where Stasi as incorporating Bigioi ‘923 indicates the duration criteria (Stasi at least at 0038-0039, as above) and that “[a] well-known fast-face detection algorithm is disclosed in US 2002/0102024 and at Rapid Object Detection Using a Boosted Cascade of Simple Features, in Proc. IEEE Conf. on Computer Vision & Pattern Recognition, 2001; (describing Haar-feature detection techniques). In brief, Viola-Jones [(the 2002/0102024 publication)] first derives an integral image from an acquired image--usually an image frame in a video stream” and this uses scaling “to cover the possible range of face sizes”, including smallest to larger sizes (Bigioi ‘923 at 0006, 0008-0009). Friedl, though, teaches storing data if a customer face size falls in a range, and “includ[ing] displaying an advertisement to the customer” (Friedl at 0004 and 0005), where it is indicted that “identified faces below a selected size may be discarded 42, for example, because they may be too difficult to identify, because they may be far enough away that they may not be considered to be relevant to the customer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, with the face size considerations of Friedl in order to identify a face frame size and select a target human based on the identified characteristics when a duration requirement is satisfied so as to minimize memory and/or battery usage, filter noise, and/or since the face image may be too difficult to identify or not relevant.


Claims 2 and 17 are rejected on the same basis as claim 2 above since Stasi discloses a resource presentation apparatus, comprising: a display; and a processor coupled to the display, wherein the processor is configured to perform the same or similar activities as at claim 2, and a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method according to claim 2 (Stasi at 0106, 0147, 0217, 0219).

Claims 4-5, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Lonsbury et al. (U.S. Patent Application Publication No. 2005/0267804, hereinafter Lonsbury).

Claims 4-5: Stasi, as incorporating Bigioi ‘392, discloses the source display method according to claim 1, but does not appear to explicitly disclose wherein the controlling a presentation mode for presenting the target resource based on a result 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, with the loop mode, display, and touch input of Lonsbury in order to present in a loop mode, including when no target human is identified, divide a screen, and use a touch screen for input so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk.
The rationale for combining in this manner is that presenting in a loop mode, including when no target human is identified, dividing a screen, and using a touch screen for input are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk as explained above.

Claims 11-12 and 19-20 are rejected on the same basis as claims 4-5 above since Stasi discloses a resource presentation apparatus, comprising: a display; and a processor coupled to the display, wherein the processor is configured to perform the same or similar activities as at claims 4-5, and a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method according to claims 4-5 (Stasi at 0106, 0147, 0217, 0219).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Feng et al. (U.S. Patent Application Publication No. 2012/0060104, hereinafter Feng).

Claims 6 and 13: Stasi, as incorporating Bigioi ‘392, discloses the resource presentation method and apparatus according to claims 1 and 8, but does not appear to explicitly disclose further comprising: transmitting a resource request message to a server to request for a first resource list, wherein the first resource list comprises at least one resource record, each resource record containing at least a download address and a download identifier; and receiving the first resource list. Feng, however, teaches “transmit[ting] an advertisement list request to the advertisement server (ad server) … to select advertisements to be shown along with the media program … [and w]hen an advertising request is received, the ad select service 316 retrieves the precomputed information and compares the precomputed logical characteristics of the advertising rules with the advertisement request. Advertisements requests that have characteristics meeting the advertisement rules are then identified. The address of the selected advertisement(s) are then transmitted to the media program player 304” so that the media player can request and receive the appropriate advertisement (Feng at 0057), which indicates both the identification of the advertisement(s) and their respective address(es). Therefore, the Examiner understands and finds that requesting a resource list with respective identification and address of the resource(s) is applying a known technique to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, with the advertisement list request of Feng in order to request a resource list with respective identification and address of the resource(s) so that the media player can request and receive the appropriate advertisement(s).
The rationale for combining in this manner is that requesting a resource list with respective identification and address of the resource(s) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the media player can request and receive the appropriate advertisement(s) as explained above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Feng and in further view of Cavanaugh (U.S. Patent Application Publication No. 2019/0320238).

Claims 7 and 14: Stasi, as incorporating Bigioi ‘392, in view of Feng discloses the resource presentation method and apparatus according to claims 6 and 13, but does not appear to explicitly disclose further comprising: determining whether the first resource list is the same as a second resource list stored locally; determining whether each resource record in the second resource list contains a first download 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, in view of Feng with the list update of Cavanaugh in order to update a locally stored resource list and acquire missing resources so that the latest and currently available and appropriate ad files are available for use.
The rationale for combining in this manner is that updating a locally stored resource list and acquiring missing resources is applying a known technique to a known device, method, or product ready for improvement to yield predictable results .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fitzpatrick, Michael, Advertising billboards use facial recognition to target shoppers, The Guardian, dated 27 September 2010, downloaded from https://www.theguardian.com/media/pda/2010/sep/27/advertising-billboards-facial-recognition-japan on 8 March 2022, indicating billboards many years before the invention were using “facial recognition software [to] identify the shopper's gender (with 85-90% accuracy), ethnicity and approximate age. With obvious attractions for marketers, they can then be targeted with ads for appropriate products” (at 1).
Robitzski, Dan, Japanese Taxis Are Using Facial Recognition to Target Ads to Riders, Futurism.com, dated 22 April 2019, downloaded 8 March 2022 from https://futurism.com/japanese-taxis-facial-recognition-target-ads-riders, indicating taxis in Japan are using “a tablet that scanned your face in order to learn your gender, age, and other characteristics — and used that data to target you with relevant advertisements” (at 1).
Matsuyama et al. (U.S. Patent Application Publication No. 2003/0060897, hereinafter Matsuyama) discusses tracking the faces of users and whether they are facing a display, and the distance from the display.
Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks, Arxiv.org, dated 6 January 2016, downloaded from https://arxiv.org/pdf/1506.01497.pdf on 11 March 2022, indicating that Faster R-CNN code is publicly available at github.com (at 2).
Jiang, Huaizu, et al., Face Detection with the Faster R-CNN, Arxiv.org, dated 10 June 2016, downloaded 11 March 2022 from https://arxiv.org/pdf/1606.03473.pdf, indicating face detection using “the author released Python implementation https://github.com/rbgirshick/py-faster-rcnn” (at 3, FN 2).
Jia, Mengyi, Statistical Learning Methods for Facial Recognition, Arts & Sciences Electronic Theses and Dissertations, dated 2017, downloaded 11 March 2022 from https://openscholarship.wustl.edu/cgi/viewcontent.cgi?article=2075&context=art_sci_etds#:~:text=Human%20face%20recognition%20is%20now,digital%20image%20or%20video%20source, indicating that “[h]uman face recognition is now a very useful tool, involving statistical and mathematical models, together with computer implementation” (at 1).
DeLapa et al. (U.S. Patent No. 6,073,068, hereinafter DeLapa) indicates a kiosk at a retail establishment that can provide targeted coupons (see DeLapa at least at column:line 3:28-34), where the operator can set up a default listing of offers to display, i.e., an attract loop (see DeLapa at least at 12:44-13:11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622